DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2/22/21 has been considered and entered.  Claims 2,9-12,15,23-26 and 28-31 have been canceled.  Claims 34-37 has been added.  Claims 1,3-8,13,14,16-22,27 and 32-37 remain in the application.

In light of the amendment filed 2/22/21, the 35 USC 103 rejections have been maintained.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,3-8,13,16,17,27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Seegel et al. (10,029,825).
Seegel et al. (10,029,825) teaches a method and system for leak detection in vacuum bagging.  A material sensitive to moisture and upon exposure will cause physical and or chemical changes that are visually detectable.  The material can be included on the vacuum bag material during a vacuum bagging process (abstract).  The material can be applied uniformly or in discrete location, i.e. claimed patterned indicia (col. 2, line 65 – col. 3, line 10).  The detection can be visually detected by the naked eye or using a camera or optical sensor and the change can include temperature, color, opacity, etc. (col. 3, lines 10-35).  The system can also include a controlling unit, i.e. computer, (col. 4, lines 44-54).  
Seegel et al. (10,029,825) fails to teach manipulating bag based on detected stress levels.
Rydin et al. (2008/0308960) teaches a vacuum bag (10) including transfer conduits (40) which enable the vacuum bag to stretch so as to adjust tension in the bag in relation to the mold (abstract and [0051]). 
Therefore it would have been obvious form one skilled in the art before the effective filing date of the invention to have modified Seegel et al. (10,029,825) process by stretching the vacuum bag to release tension therein as evidenced by Rydin et al. (2008/0308960).


Regarding claim 3, Rydin et al. (2008/0308960) teaches stretching the bag [0051] and Seegel et al. (10,029,825) teaches detecting and performing as response based on the detection.
Regarding claim 4, Rydin et al. (2008/0308960) teaches forcing the bag to slip or slide as this would be inherent with the stretching of the bag.
Regarding claim 5, Rydin et al. (2008/0308960) teaches this as relocating would be inherent when the bag stretches.
Regarding claim 7, the discrete pattern ins applied to the vacuum bag.
Regarding claim 6, Rydin et al. (2008/0308960) teaches fasteners to the bag which would produce pleats [0055]-[0057].
Regarding claim 8, Seegel et al. (10,029,825) uses a computer and controlling the vacuum bag process.
Regarding claim 13, detecting is performed optically by camera or other optical system.  The strain level would be a result of the leakage in the bag.
Regarding claim 16, a digital correlation would be performed by the computer/ control unit.  
Regarding claim 17, visually monitoring can be done at the discrete location and therefore at one or more portions.

Regarding claim 32, Rydin et al. (2008/0308960) teaches manipulating the bag and Seegel et al. (10,029,825) teaches based on a detected color change.

Claims 14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seegel et al. (10,029,825) in combination with Rydin et al. (2008/0308960) further in combination with Modin (2012/0258276)
Features detailed above concerning the teachings of Seegel et al. (10,029,825) in combination with Rydin et al. (2008/0308960) are incorporated here.
Seegel et al. (10,029,825) in combination with Rydin et al. (2008/0308960) fails to teach evening out cure pressure.
Modin (2012/0258276) teaches adjusting the pressure in the vacuum bag with respect to cure pressures (abstract and [0062]).
Therefore it would have been obvious for one skilled in the art to have modified Seegel et al. (10,029,825) in combination with Rydin et al. (2008/0308960) process to sense the pressure to adjust the cure pressure as evidenced by Modin (2012/0258276) with the expectation of optimizing the process.
Regarding claims 19-21, Seegel et al. (10,029,825) teaches color change which is visible

Allowable Subject Matter
Claim 22 is rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 33-37 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art while teaching monitoring stress and strain by using sensors on the vacuum bag, fails to teach using shearography to monitor the vacuum bag to even out stress/strain in the bag.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,3-8,13,14,16-22,27 and 32-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued the prior art fails to teach the claimed patterned indicia  and using optical monitoring to detect changes during vacuum bagging.
Seegel et al. (10,029,825) teaches this as detailed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715